FILED
                                                                                                COURT OF APPEALS
                                                                                                    DIVISION Ii

                                                                                              2015 JUN - 4             AM 8: 37




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                      DIVISION II

    CORTNEY R. BLACK,                                                             No. 46017 -3 -II


                                         Respondent,


           v.



    COMCAST CORPORATION and
    DEPARTMENT OF LABOR & INDUSTRIES,
                                                                            UNPUBLISHED OPINION
                                         Appellant.


          WORSWICK, P. J. —          Comcast Cable Corporation appeals a superior court order, which


reversed orders of the Department of Labor and Industries and the Board of Industrial Insurance


Appeals. The Department' s and Board' s orders denied Cortney Black compensation under the

Washington Industrial Insurance Act1 for a labral2 tear in Black' s right shoulder. Comcast


argues that substantial evidence does not support the superior court' s finding that Black' s labral

tear in his right shoulder arose naturally and proximately out of his employment with Comcast.

We affirm.




1 Title 51 RCW.

2
    The " labrum" is "   a   ring   of cartilage [   surrounding] the   shoulder socket."   Clerk'   s   Papers   at   212.
No. 46017 -3 -II




                                                        FACTS3




A.       Background


         In 2010, Black filed a claim with the Department for a labral tear in his right shoulder,


alleging the tear was caused by his employment as an installation communication technician with

Comcast. The Department entered an order denying his claim, stating there was " no proof of a

specific   injury   at a   definite time   and place   in the   course of employment,"   and that Black' s


shoulder condition was not an occupational disease under RCW 51. 08. 140. Clerk' s Papers ( CP)


at 48.


         Black protested the Department' s order, and the Department entered a second order


affirming its initial order. Black appealed the Department' s two orders to the Board. The Board

granted the appeal, and an industrial appeals judge held a hearing.

B.       Black' s Testimony at the Hearing

         At the hearing, Black testified to the following facts. Black had two jobs prior to his

employment with Comcast, neither of which required any significant heavy lifting or physical

exertion. In Black' s first pre -Comcast job, which he held for six to seven years, his physical


exertion was mostly limited to walking and climbing up and down ladders. Black rarely had to

lift more than 25 pounds. In extreme cases where Black would have to lift up to 75 pounds,




3 We review the superior court' s findings for substantial evidence, taking the facts in the light
most favorable to the party who prevailed before the superior court. Ruse v. Dep' t ofLabor &
Indus., 138 Wash. 2d 1, 5, 977 P.2d 570 ( 1999);            Harrison Mem' l Hosp. v. Gagnon, 110 Wash. App.
475, 485 - 86, 40 P.3d 1221 ( 2002). Thus, these facts are written in the light most favorable to
Black, who prevailed before the superior court.


                                                                2
No. 46017- 3 - II




there were usually at least two people available to assist him. In Black' s second pre -Comcast

job, which he held for three to four months, Black' s physical exertion was limited to walking and

using air tools. The job generally required no heavy lifting.

        Black was employed by Comcast from 2004 to 2010. As part of Black' s employment at

Comcast he reached, stooped, climbed, and crawled. Black also carried ladders on his shoulder,


pulled and secured cables, and dug holes. The cable reels he lifted weighed as much as 75

pounds. Black had to pull the cable with " all [ his] might" to meet cable tension and cable height


requirements. CP at 112. Black pulled cables as far as 300 feet and at many different elevations,

sometimes while standing on a ladder. Because Black carried a laptop computer with his left

hand, he would have to carry his 25 -35 pound tool bag with only his right hand. Black worked

alone nine times out of ten.


        Outside of his employment with Comcast, Black' s physical activity was limited to

minimal house work, mowing the lawn with a self propelled
                                                -         lawn mower, and personal

computer repairs. Outside of his employment, Black did not do anything strenuous or repetitive

with his arms, shoulders, or upper back in the time leading up to his shoulder problems. Black

never had any problems with his right shoulder prior to the labral tear that provided the basis for

his 2010 complaint.




                                                 3
No. 46017 -3 - II




C.      Medical Testimony

        Dr. John Hung, M.D., an orthopedic surgeon and Black' s attending physician, testified by

deposition. Dr. Hung specialized in shoulders and knees. Dr. Hung had performed a series of

shoulder tests on Black and examined an MRI (magnetic resonance imaging) of Black' s

shoulder. Dr. Hung testified by a reasonable medical probability that Black had a labral tear on

his right shoulder. Dr. Hung testified that labral tears are caused by " heavy laboring, specifically

doing things above the shoulder level or if they happen to have to catch certain objects in
unpredictable situations."       CP at 219. Dr. Hung testified by a reasonable medical probability that

Black' s labral tear on his right shoulder was caused by Black' s pulling of heavy cables and

heavy equipment while working for Comcast:

         Black] : Based    upon
                                history that you obtained ... do you have an opinion based
                                  the

        upon reasonable medical probability as to what the cause of [Black' s] right shoulder
        pathology was?


         Dr.   Hung]: Well, outside of [Black] doing anything sports related or having an
        injury that he didn' t tell me about, you know, the fact that he' s doing a lot of pulling
        with heavy cables and heavy equipment was probably the source, and I think he—
        I know I didn' t   put   it in my   notes,   but I think I    I recall him telling me
                                                                     remember —

        that those are tasks that he' s doing frequently throughout the day, and so it would
        make — for me, I would think that probability -wise, that was probably where he
        developed the injury.

CP at 219 -20. At the hearing, Comcast presented depositions of two doctors, both of whom

concluded Black had no signs of any injury to his right shoulder.




                                                           4
No. 46017 -3 -II




       The industrial appeals judge entered a proposed order affirming the Department' s two

orders. The Board entered an order affirming the industrial appeals judge' s order. Black

appealed to the superior court. The superior court reversed the Board and the Department. The


superior court made the following finding:

          T] he Court has determined, based upon a preponderance of the evidence, that
       Cortney R. Black' s right shoulder condition, diagnosed as a labral tear, arose
       naturally and proximately out of his work activities with Comcast.

CP at 295. Based upon this finding, the superior court concluded that Black' s right shoulder

condition was an occupational disease under RCW 51. 08. 140. Comcast appeals.


                                               ANALYSIS


        Comcast argues substantial evidence does not support the superior court' s finding that

Black had a labral tear in his right shoulder that arose naturally and proximately out of his

employment with Comcast. We disagree.


                           I. THE WASHINGTON INDUSTRIAL INSURANCE ACT


        The Washington Industrial Insurance Act provides the exclusive remedy for workers

injured in the    course of employment.   RCW 51. 04.010;        Rushing v. ALCOA,   Inc.,   125 Wash. App.
837, 841, 105 P.3d 996 ( 2005).   This court liberally construes the Act, resolving all doubts in the

worker'   s   favor. RCW 51. 12. 010; Dennis   v.   Dep' t   of Labor & Indus., 109 Wash. 2d 467, 470, 745
P.2d 1295 ( 1987). Benefits are provided to those workers with an occupational disease, which is


defined as " such disease or infection as arises naturally and proximately out of employment."

RCW 51. 08. 140; RCW 51. 32. 180. A worker claiming entitlement to disability benefits for an

occupational disease carries the burden of proving the existence of the injury and that the injury



                                                        5
No. 46017 -3 -II




arose both naturally and proximately from employment. RCW 51. 08. 140; Dennis, 109 Wash. 2d at

481 -82; Gorre       v.   City   of Tacoma, 180 Wn.    App.    729, 756, 324 P.3d 716 ( 2014),        review granted,



   Wn.2d _,         343 P.3d 760 ( 2015).      The attending physician' s opinion should receive special

consideration.       Intalco Aluminum      v.   Dep 't of Labor & Indus., 66 Wash. App. 644, 654, 833 P.2d
390 ( 1992).


       An employee establishes that the injury arose naturally from employment by showing

that his particular employment conditions more probably caused his disability than conditions in

everyday life       or all employments     in   general.   Potter   v.   Dep' t of Labor &   Indus.,   172 Wash. App.
301, 315, 289 P.3d 727 ( 2012).          An employee establishes the element that the injury arose

proximately from employment by presenting " competent medical testimony which shows that

the disease    is probably,       as opposed    to possibly,   caused    by the   employment."   Dennis, 109 Wash. 2d


at 477. But industrial injuries do not have to be the sole proximate cause of a condition.


McDonald       v.   Dep' t ofLabor     & Indus., 104 Wn.       App. 617,     626 -27, 17 P.3d 1195 ( 2001).   And


the claimant need not show that the occupational disease was caused by a particular injury at a

definite time or place; diseases caused by repetitive actions or long term exposures in the course

of one' s employment are compensable. See Simpson Timber Co. v. Wentworth, 96 Wash. App.
731, 738, 981 P.2d 878 ( 1999);         Intalco Aluminum, 66 Wash. App. at 655.

                                                II. STANDARD OF REVIEW


        The superior court reviews an appeal from the Board' s decision de novo, based upon the

same evidence as was before the Board. RCW 51. 52. 115. When the evidence is evenly

balanced, the Board' s findings and decision " shall be prima facie correct and the burden of proof



                                                               6
No. 46017 -3 -II




shall   be   upon   the party attacking the same."    RCW 51. 52. 115; see Groff v. Dep' t ofLabor &

Indus., 65 Wash. 2d 35, 43, 395 P.2d 633 ( 1964);           Layrite Prods. Co. v. Degenstein, 74 Wash. App.
881, 887, 880 P.2d 535 ( 1994).          But the superior court may substitute its own findings and

decision for the Board' s if it finds by a preponderance of the evidence that the Board' s findings

and decision are incorrect. McClelland v. ITT Rayonier, Inc., 65 Wash. App. 386, 390, 828 P.2d
1138 ( 1992).


             This court' s review in a workers' compensation case is limited to examining the record to

see whether substantial evidence supports the superior court' s findings of fact and whether those

findings      support   the superior   court' s conclusions of   law. Ruse   v.   Dep' t   of Labor & Indus., 138
Wash. 2d 1, 5, 977 P.2d 570 ( 1999).          Substantial evidence is evidence sufficient to persuade a fair -


minded person of the declared premise' s truth, viewing the record in the light most favorable to

the party who prevailed in superior court. Harrison Mem' l Hosp. v. Gagnon, 110 Wash. App. 475,

485, 40 P.3d 1221 ( 2002); Panorama Vill. Homeowners Ass 'n                 v.   Golden Rule    Roofing, Inc.,   102


Wn.     App.    422, 425, 10 P.3d 417 ( 2000). This court will not review the superior court' s


credibility determinations       on appeal.     Watson   v.   Dep' t of Labor   & Indus.,    133 Wash. App. 903,

909, 138 P.3d 177 ( 2006).       Whether the employee proves the existence of a workplace injury that

occurred naturally and proximately out of employment is a finding of.fact reviewed for

substantial evidence. See Potter, 172 Wash. App. at 314 -16; Intalco Aluminum, 66 Wash. App. at

654 -55.
No. 46017 -3 -II




                     III. SUBSTANTIAL EVIDENCE SUPPORTS THE FINDING OF FACT


         Here, the superior court found that Black had a labral tear in his right shoulder that


occurred naturally and proximately from his employment with Comcast. Viewing the record in

the light most favorable to Black, substantial evidence supports this finding.

          Dr. Hung testified by a reasonable medical probability that Black had a labral tear in his

right shoulder, which is substantial evidence that Black had a labral tear in his right shoulder.


Regarding the question of whether the injury arose naturally from employment, Dr. Hung

testified by a reasonable medical probability that pulling heavy cables and lifting heavy

equipment caused a labral tear in Black' s shoulder. Black testified that as part of his

employment with Comcast from 2004 to 2010, Black, who usually worked alone, carried ladders

on his shoulder, carried his 25 -35 pound tool bag on his right arm and pulled cables with " all

 his]   might."   CP at 112. Black engaged in minimal physical labor while employed at jobs prior


to his employment with Comcast and while engaged in nonemployment activities during his

employment with Comcast. This is substantial evidence that Black' s particular employment


conditions at Comcast more probably caused the labral tear than conditions in his everyday life

or at his other employment, and thus, is substantial evidence that the labral tear arose " naturally"

out of his employment with Comcast.


          Regarding the question of whether the injury arose proximately from employment, Dr.

Hung' s testimony by a reasonable medical probability that pulling with heavy cables and heavy

equipment caused a labral tear in Black' s shoulder was competent medical testimony showing

that the labral tear was probably caused by Black' s employment with Comcast. This is


                                                    8
No. 46017 -3 - II




substantial evidence that Black' s labral tear arose " proximately" out of his employment with

Comcast.


        Other medical experts disagreed with Dr. Hung' s testimony. But the superior court

resolved this disagreement in favor of Dr. Hung, and we defer to the superior court' s credibility

determination. Watson, 133 Wash. App. at 909. This is particularly true because Dr. Hung is the

attending physician, whose opinion should receive special consideration. Intalco Aluminum, 66
Wash. App. at 654. Thus, substantial evidence supports the superior court' s finding that Black had

a labral tear in his right shoulder that occurred naturally and proximately from his employment

with Comcast. This finding supports the superior court' s conclusion that Black had an

occupational disease under RCW 51. 08. 140. 4

                                        ATTORNEY FEES


        Black requests attorney fees on appeal under RCW 51. 52. 130( 1). 5 RCW 51. 52. 130( 1)
states in part:


        If, on appeal to the superior or appellate court from the decision and order of the
         B] oard, said decision and order is reversed or modified and additional relief is
        granted to a worker or beneficiary, or in cases where a party other than the worker
        or beneficiary is the appealing party and the worker' s or beneficiary' s right to


4 Comcast argues insufficient evidence supports Black' s claim because Dr. Hung stated that he
usually sees labral tears in people doing labor above the shoulder level and there is no evidence
that Black performed labor above the shoulder level. But Dr. Hung determined by a reasonable
medical probability that Black' s pulling of cables and lifting of heavy equipment caused his
injury, and we defer to Dr. Hung' s determination under the substantial evidence standard.
Furthermore, Black' s testimony that he pulled cables at a variety of different elevations is
substantial evidence that Black sometimes pulled cables above shoulder level.

5 Comcast does not request attorney fees on appeal.



                                                  9
No. 46017 -3 -II




         relief is sustained, a reasonable fee for the services of the worker' s or beneficiary' s
         attorney shall be fixed by the court.

 Emphasis    added.)   Because a party other than Black appealed and because we sustain Black' s

right to relief, Black is entitled to attorney fees on appeal. 6 See Hi -Way Fuel Co. v. Estate of

Allyn, 128 Wash. App. 351, 364, 115 P.3d 1031 ( 2005).

         We affirm.


         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




 We concur:




 Maxa, J.




6 Because we hold that Black is entitled to attorney fees as a prevailing party under RCW
              we do not consider Black' s argument that he is entitled to attorney fees as a
51. 52. 130( 1),
prevailing party under RCW 4. 84. 350.

                                                     10